March    12, 1975


The Honorable Joe Reswebsr                            Opinion No.   H-549
County Attorney
Harris County Courthouse                              Re:   Authority of Port of
Houston,  Texas 77002                                       Houston Security Offkern
                                                            to carry firearms
Dear Mr.   Resweber:

     You have requested our opinion concerning    whether recurity officera
employed by the Port of Houston Authority,     formerly  the Harrie County
Houston Ship Channel Navigation   District, may carry handguns while on
or off duty and whether detention0 and arrests    made by such security
officers are valid and proper.

   Section 46.02 of the Penal Code makes it unlawful to carry a handgun.
However,  section 46,03 render8 thio prohibition inapplicable to a person:

            (I)...in   the actuai  discharge  of his official duties
        a8 a p&ace offtcer,       a member    of the armed forces
        or national     guard,   o,r a guard employed by a penal
        inetitutton;

            (2)    on his own premises        or premises    under hia
        control;

             (3). traveling,;    or

             (4)   engaging     in lawful   hunting or fishing   or other
        lawful 8portbg        activity.

    The first   three categories   are essentially a restatement  of prior law,
See
-   Practice    Commentary     to section 46. OS, Vernon’s Annotated Penal Code.

     You have asked whether the security officers           are exempted    by sub-
sections (1) or (2),and if so to what extent.




                                            p. 2466
The Honorable    Joe Reswebcr,      page 2      (H-549)




      The definition section of the Penal Code defines “peace officer” as
“a person so designated by the Code of Criminal Procedure,           1965.”    Penal
Code $1.07(a)(25).      However,    we do not believe that this definition by
 reference   is intended to repeal other statutes specifically    authorizing or
designating certain persons as peace officers.         Article 2.12 of the Code of
Criminal Procedure       itself does not state that it is intended to so repeal
 such designations.      The rule is well established   that enactment of a
general law does not ordinarily       operate as a repeal of a particular    law
by implication.      53 Tex. Jur. 2d Statutes $ 110, and cases cited therein.
See
-     Attorney   General   Opinion H-522 (1975).

    In our opinion, where a person is either designated as or authorized to
act as a peace officer by specific statute, he is exempted from the provisions
of section 46.02 by section 46.0311).   even though he is not listed in article 2.12.

    Section 60.077   of the Water    Code,   which deals with the powers    of navi-
gation districts,  provides:

             In prosecutions    involving the enforcement   of the
        provisions    of this subchapter or the enforcement      of
        any ordinance,     rule, or regulation of the district,.  any
        sheriff,   constable,    or other duly conetituted peace
        officer of the State of Texas or any peace officer
        employed or appointed by the commission          may make
        arrests,    serve criminal warrants,     subpoenas,   or
        writs,   and perform any other service or duty which
        may be performed       by any sheriff,  constable,  or other
        duly constituted peace officer of the State of Texas
        in enforcing other laws of this state.

It is our opinion that this section empowers      a navigation district to employ
peace officers.    Of course,   any peace officer appointed by a district must
satisfy the requirements    of article 4413(29aa).    Section 6b of that article,
specifically  requires the completion     of a basic course in law enforcement
within one year of appointment.       Attorney Gsneral    Opinions M-966 (1971),
M-767 (1971).

    A peace officer appointed by a navigation district may therefore carry
a handgun while “in the actual discharge  of his official duties. ‘I Penal Code
$46.030.  In our opinion, going to and from the place of performance      of these



                                      p. 2467
The Honorable   Joe Resweber.     page 3   (I-I-549)




duties is a necessary    incident of the “actua246 S. W. 466 (Ky.App.      1923); 94
C. J. S. Weapons,   5 9 at 496.   A peace officer may carry hie handgun to
and from work so long as the route followed is practical.         See Davis v.
State, 122 S. W. 2d 635 (Tex. Grim. App. 1938).      However,    sztion    46.03 (1)
does not permit a peace officer to carry a handgun while off duty.           Gandara
V. State, 252 S. W. 166 (Tex. Grim. App. 1923); Jones V. State, 238 S. W. 661
(Tex. Crim. App. 1922).

     Those security officers who have not been appointed peace officers
or who have not met the requirements       of article 4413(29aa)    may carry a
handgun while on premises      under their control.     Penal Code § 46.03(2);
Attorney General Opinion H-185 (1973).        In H-185 we stated that “a security
guard may carry a handgun while on his employer’s          premises.    ” Implicit
within this authorization   is a requirement    that the security officer be on duty,
for otherwise   the premises   are not under his control.      See Robison v. State,
280 S. W. 776 (Tex. Crim. App. 1926).       In addition,   since&is    exception deals
with “premises,    ” it does not authorize the transporting     of a handgun to and
from work, and such habitual transportation        of a handgun ia prohibited under
the case law.    Cortemeglia    V. State, 505 S. W. 2d 296 (Tex. Crim. App. 1974);
Davis v, State, 122 S. W. 2d 635 (Tex. Crim. App. 1938).

     Your final question concerns the validity of detentions and arrests made
by the security officers,   Where a security officer has been appointed, a peace
officer he is empowered    to make arrests.   Code Crim. Proc.,    ch. 14. In
addition,  section 60.077  of the Water Code expresely    empowers   peace officers
appointed by a navigation district to make arrests.    -See Code Crim. Proc.
art. 14.01(a) (in regard to the authority of persons who are not peace officers
to make arrests.   )

                            SUMMARY

            The Port of Houston Authority may appoint and
        employ peace officers and such officers may carry
        a handgun while in the actual discharge of their duties.




                                      p. 2468
The Honorable    Joe Resweber,          page 4           (H-549)




             Security    officers    who are not peace officers           may
        carry a handgun while         on duty on the premises            of the
        Authority.

             Authority    peace      officers   can make       valid arreatr.

                                                  Very    truly yours,




                                        c/        Attorney     General   of Texar

APPROVED:




DAVID   M.   KENDALL,        Finst    Assistant




?. ROBERT HEATH.            Chairman
Opinion Committee




                                            p. 2469